Citation Nr: 0202060	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  98-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Richard Robert James, 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1953 to 
September 1954.  He has an unverified period of service from 
February 1948 to June 1951.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1998 rating action from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that no new and 
material evidence had been submitted to warrant reopening the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disability.  The Board entered a 
decision in this case on August 25, 1999, denying the appeal.   

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In an 
Order, dated in September 2000, the Court vacated the Board's 
August 1999 decision and returned the case to the Board for 
further development and readjudication.  

The Board observes that upon a review of the record, it is 
unclear as to whether or not the appellant has raised the 
issue of whether there was clear and unmistakable error (CUE) 
in the December 1955 Board decision which denied his claim of 
entitlement to service connection for a neuropsychiatric 
disorder.  In this regard, the Board advises the appellant 
and his representative that the rules relating to CUE motions 
are found at 38 U.S.C.A. § 7111 (West 1991), and in Title 38 
of the Code of Federal Regulations, beginning at § 20.1400 
(2001).  Specifically, the Board observes that a motion for 
revision of a decision based on CUE must be in writing and 
must be signed by the moving party or that party's 
representative.  The motion must include the name of the 
veteran, the name of the moving party (if other than the 
veteran), the applicable VA file number, and the date of the 
Board decision to which the motion is related.  38 C.F.R. § 
20.1404(a) (2001).  In addition, the motion must set forth 
clearly and specifically the alleged clear an unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis of such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Nonspecific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, nonspecific allegations of error, are insufficient 
to satisfy the requirements of the previous sentence.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be denied.  38 C.F.R. § 20.1404(b) 
(2001).  The Board advises the appellant and his 
representative to review the above regulations with respect 
to any CUE claim he may wish to file. 


FINDINGS OF FACT

1.  In a November 1965 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
schizophrenic reaction.  The appellant was provided notice of 
the decision and his appellate rights.  He did not file a 
notice of disagreement (NOD).   

2.  Evidence added to the record since the November 1965 
rating decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative and bears directly 
and substantially upon the specific matter under 
consideration (i.e., whether the appellant's current 
psychiatric disability, diagnosed as schizophrenia, was 
incurred in or aggravated by service), and by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   

3.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current psychiatric 
disability, diagnosed as schizophrenia, and his period of 
active service.







CONCLUSIONS OF LAW

1.  Evidence received since the unappealed November 1965 
rating decision, which denied service connection for 
schizophrenic reaction, is new and material, and the claim 
for this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (2001).  

2.  A psychiatric disability, to include schizophrenia, was 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West Supp.2001); 38 C.F.R. § 3.303 
(2001).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

In a November 1965 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
schizophrenic reaction.  The appellant was provided notice of 
the decision and his appellate rights.  He did not file an 
NOD.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a)(2001).  Therefore, the November 1965 
rating action became final when the appellant did not file an 
NOD within one year of the date he was notified of that 
unfavorable determination.  38 U.S.C.A. § 7105(c)(West 1991).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.


II.  Factual Background

The appellant's original claim for entitlement to service 
connection for epilepsy and sociopathic personality 
disturbance was denied in a rating decision of April 1955.  
The basis of the denial was that there was no medical 
evidence which established that the appellant's epilepsy was 
incurred or aggravated in service and that his sociopathic 
personality disturbance was a constitutional or developmental 
abnormality which was not a disability under the law.  In 
April 1955, the appellant was provided notice of the rating 
decision, and he subsequently filed a timely appeal.  

In a December 1955 decision, the Board denied the appellant's 
claim of entitlement to service connection for a 
neuropsychiatric disorder.  The basis of the denial was that 
the appellant's neuropsychiatric disorder pre-existed service 
and that there was no evidence that such disorder was 
aggravated during service.  The Board further concluded that 
the appellant's sociopathic personality disturbance was a 
constitutional or developmental abnormality which was not a 
disability under the law.  The appellant was notified of the 
Board decision in December 1955.  The December 1955 Board 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).   

The most recent final denial of the claim was in a November 
1965 rating decision, where the RO reopened the appellant's 
claim and then denied entitlement to service connection for 
schizophrenic reaction, paranoid type, chronic, with chronic 
brain syndrome associated with trauma.  At that time, the RO 
determined that the evidence of record did not demonstrate 
that a neuropsychiatric disorder was incurred in or 
aggravated by the appellant's military service.  The RO 
further determined that the evidence of record did not 
demonstrate that a psychosis became manifested to a 
compensable degree during the first year following discharge 
from service to establish service connection on a presumptive 
basis.  As set forth earlier, the November 1965 rating 
decision became final.

The evidence of record at the time of the November 1965 
rating decision consisted of the appellant's service medical 
records, a Hospital Summary from the VA Medical Center (VAMC) 
in Fort Harrison, Montana, showing that the appellant was 
hospitalized from December 1954 to January 1955, a Final 
Summary from the VA Hospital (VAH) in Denver, Colorado, 
showing that the appellant was hospitalized from January to 
February 1955, a Record of Hospitalization from the Ladd Air 
Force Base in Alaska, dated in March 1959, a Record of 
Hospitalization from the 5040th United States Air Force 
Hospital in Anchorage, Alaska, dated in August 1959, and a 
medical summary from the Beatty Memorial Hospital, dated in 
August 1965.  

The appellant's service medical records include his induction 
examination, dated in March 1953.  At that time, in response 
to the question as to whether the appellant had ever had or 
if he currently had epilepsy or fits, depression or excessive 
worry, or nervous trouble of any sort, he responded "no."  
Upon clinical evaluation, no psychiatric disabilities were 
noted.  

The records show that the appellant was hospitalized from 
October to November 1953 after complaining of blackout 
spells.  Upon admission, the appellant stated that his first 
blackout spell occurred in 1952 while he was working in a 
uranium mine.  The appellant indicated that his spells would 
come on suddenly and that he would become dizzy, lose 
consciousness, and sometimes fall down.  Upon mental status 
evaluation, the examining physician stated that the appellant 
was not psychotic and there was no evidence of organic brain 
pathology.  The examiner reported that the appellant was 
consciously evasive in giving his history so it was very 
difficult to tell the exact nature of his attacks.  According 
to the examiner, personnel on the ward were strongly 
suspicious in the secondary gain in the appellant's symptoms.  
For example, someone spoke to him rather firmly when he said 
he was about to have another attack and his symptoms abruptly 
ceased.  The appellant was hospitalized for three weeks and 
only one attack was observed in which he held his head, 
moaned, and looked very upset, but was not unconscious.  The 
impression at that time was that his attacks were on a 
hysterical basis, and he was subsequently discharged.  
However, he returned the same day that he was discharged 
having had an attack that night.  The diagnosis was of 
undetermined, suspect psychomotor epilepsy.  In response to 
the question as to whether the appellant's disability was 
contracted in the line of duty, the examiner noted "yes."  

In November 1953, the appellant was transferred to the 
Letterman Army Hospital after complaining of continued 
blackout spells.  At that time, he stated that he started 
having blackout spells in March 1953, at the time of his 
entrance into the military.  The appellant indicated that 
prior to that time, he had been having headaches, but no 
blackout spells.  Upon mental status evaluation, there was no 
evidence of confusion, depression, or disorientation.  The 
appellant appeared to be trying in a passive manner to 
manipulate.  There was no evidence of any psychotic ideation.  
During his hospitalization, there was no evidence of any 
seizure activity or any spells of any nature.  The examining 
physician reported that it was felt that there was no 
indication of any psychotic illness present and that the 
appellant's basic difficulty was a character and behavior 
disorder of a passive aggressive type.  The appellant was 
subsequently discharged to duty in February 1954.  The 
diagnosis upon discharge was of passive-aggressive reaction, 
chronic, moderate, manifested by fainting spells, various 
manipulative procedures, and subtle obstructionism.  In 
response to the question as to whether the appellant's 
disability was contracted in the line of duty, the examiner 
stated "no."  The examiner further indicated that the 
appellant's disability existed prior to service (EPTS).  

According to the appellant's service medical records, the 
appellant was hospitalized from August 3 to August 6, 1954 
following an aggressive episode which required four MP's 
(Military Police) to restrain him.  Upon his discharge, the 
diagnosis was of emotional instability reaction, chronic, 
severe, manifested by repeated temper tantrums.  The 
appellant was again hospitalized on August 12, 1954 for 
dissociative periods and hysteria, which took the form of an 
excited state, thrashing, hyper-ventilation, and apparent 
lack of contact with the environment.  Upon mental status 
evaluation, it was noted that the appellant was not suffering 
from severe neurotic or psychotic processes, and was 
emotionally immature and unstable.  It was further noted that 
he had made minor suicidal gestures, but that in view of the 
lack of deep emotional illness, it was not felt that his 
gestures were to be considered significant.  Upon his 
discharge and return to duty on August 20, 1954, he was 
diagnosed with a dissociative reaction, chronic, recurrent, 
moderately severe, manifested by excited states, thrashing, 
and lack of contact with the environment.  In response to the 
question as to whether the appellant's disability was 
contracted in the line of duty, the examiner stated noted 
"no."  The examiner further stated that the appellant's 
disability existed prior to service.

The appellant was again hospitalized on August 24, 1954 for 
acute dissociative behavior manifested by "seizure-like" 
episodes.  Upon admission, the examining physician stated 
that although he had not personally observed the appellant's 
episodes, previous medical observers and "EEG" testing had 
failed to substantiate any diagnosis of epilepsy.  During the 
appellant's hospitalization, although the appellant 
complained of a few dizzy spells, no further "seizure-like" 
activity occurred.  Upon his discharge on August 31, 1954, 
the diagnosis was of emotional instability reaction, chronic, 
severe, manifested by poor ego responses to minor stresses, 
by anxiety, multiple somatic complaints, and by numerous 
acute dissociative episodes either taking the form of mild 
aggressive outbursts or "seizure-like" activity.   

According to the appellant's service medical records, in 
September 1954, the appellant underwent psychological 
testing.  At that time, it was the examiner's opinion that 
the appellant deliberately gave bizarre and incorrect 
responses on the "W-B" to lower his score and give the 
impression of being "crazy."  According to the examiner, 
none of the other tests showed bizarre performance or 
reactions and on several of the wrong responses, after the 
appellant was told to reconsider his answer, he often came up 
with the correct response.  The impression was of a rather 
severe emotional instability in a generally inadequate 
individual.  The examiner noted that the appellant's bizarre 
performance seemed to be a manipulative mechanism.  The 
appellant was subsequently discharged from the military in 
September 1954 by reason of unsuitability.  The appellant's 
separation examination, dated in September 1954, shows that 
at that time, in response to the question as to whether the 
appellant had ever had or if he currently had depression or 
excessive worry, or nervous trouble of any sort, the 
appellant responded "yes."  He was clinically evaluated as 
normal for psychiatric purposes.  

A Hospital Summary from the Fort Harrison VAMC shows that the 
appellant was hospitalized from December 1954 to January 
1955.  Upon admission, he complained of recurrent blackout 
spells which had occurred approximately one month after he 
had sustained a head injury in a truck accident during 
service in June 1953.  During the appellant's 
hospitalization, he was observed having numerous seizures 
where he lost consciousness, became tonically opisthotonos, 
and performed "well directed combative movements with all 
extremities."  It was the opinion of the Ward Physician and 
other ward personnel that those seizures were not of organic 
origin.  The appellant was evaluated by a neuropsychiatric 
consultant who felt that there was a definite functional 
element in the appellant's condition, but that he could not 
make a definite neuropsychiatric diagnosis and could not rule 
out organic neurological disease.  It was determined that the 
appellant be transferred to the Denver VAH.  Upon his 
discharge, the diagnosis was of psychoneurosis, conversion 
reaction manifested by grand mal seizures.  

A Final Summary from the Denver VAH shows that the appellant 
was hospitalized from January to February 1955.  Upon 
admission, he stated that in May 1953, while he was in the 
military, he slipped and fell "fracturing" his forehead 
against a cargo carrier.  The appellant indicated that in 
July 1953, he started having "them blackout spells."  The 
examining physician stated that the history in regard to 
"the frequency in chronological order" and the character of 
those blackout spells was very vague.  The appellant was 
inconsistent in his story in regard to all three of those 
factors.  The examiner noted that throughout the appellant's 
hospital stay, it was apparent to most examiners that there 
was no organic basis for the appellant's "so-called blacking 
out spells."  It was also apparent that the appellant was 
very inconsistent in his stories, to the point that many 
people questioned the veracity of the history.  According to 
the examiner, the appellant underwent a psychiatric 
evaluation and it was the opinion of the psychiatrist that 
the appellant was a "psychopath, possibly some paranoidal 
ideas," and there was a suspicion of malingering as far as 
his "so-called" seizures were concerned.  The appellant was 
also seen by the attending neurology consultant and again the 
inconsistency in his story was noted "as regards the 
chronological order," not only of his seizures but also of 
his movements during the past year.  The neurological 
consultant also did not find any positive neurological signs 
and was of the opinion that the appellant's "so-called" 
blackout spells were certainly not of an organic nature.  
According to the examiner, on one occasion, the appellant was 
noted during one of his episodes where he thrashed about, 
tended to stand on his shoulder, wrapped his legs around a 
lamp, and fell into a rigid opisthotonos with his arms 
outstretched.  The examiner stated that he was of the opinion 
that that type of highly coordinated activity was not in 
keeping with the diagnosis of a cerebral cortical discharge.  
Upon his discharge, the appellant was diagnosed with the 
following: (1) observation for organic neurological disease, 
convulsive disorder not found, and (2) sociopathic 
personality disturbance, antisocial reaction, manifested by 
emotional immaturity, lack of a sense of responsibility, 
pathological lying, lack of judgment, malingering, and ideas 
of reference, established February 1955, untreated, 
unchanged.   

A Record of Hospitalization from the Ladd Air Force Base in 
Alaska shows that in March 1959, the appellant was 
hospitalized and diagnosed with epilepsy, grand mal, post 
traumatic.  A Record of Hospitalization from the 5040th 
United States Air Force Hospital in Anchorage reflects that 
in August 1959, the appellant was hospitalized and diagnosed 
with the following: (1) wound, missile, gunshot, head, with 
associated brain damage, self-inflicted in a suicide gesture 
by a small caliber hand gun, and (2) emotional instability 
reaction, chronic, severe, manifested by impulsive, 
aggressive, and destructive acting out behavior, anti-social 
psychopathic personality traits, fluctuating emotional 
attitudes, environmental manipulation, and pathological 
lying.  

A medical summary from the Beatty Memorial Hospital shows 
that the appellant was hospitalized in August 1965.  At that 
time, it was noted that in August 1959, the appellant had 
been charged with shooting his two children.  The appellant 
had also shot himself in the head in a suicide attempt.  In 
March 1965, the Supreme Court of the State of Alaska reversed 
a January 1960 judgment handed down by the Territory of 
Alaska in which the appellant had been sentenced to 20 years 
on two counts of assault with intent to commit murder.  The 
matter was returned to the Alaskan Superior Court for retrial 
and in June 1965, the appellant was committed by the Alaskan 
Superior Court, as lacking sufficient comprehension to stand 
trial on the charges of assault with intent to commit murder.  
During the appellant's hospitalization, it was noted that he 
was psychotic and out of contact with reality.  He was 
diagnosed with schizophrenic reaction, paranoid type, 
chronic, severe (together with chronic brain syndrome, 
probably associated with brain trauma, gunshot wound).  

Pertinent evidence submitted subsequent to the November 1965 
rating action includes a Hospital Summary from the VAH in 
Tacoma, Washington, showing that the appellant was 
hospitalized from July to August 1970, a VA Hospital Summary, 
showing that the appellant was hospitalized from July to 
August 1982, outpatient treatment records from the VAMC in 
Martinsburg, West Virginia, from January 1997 to March 1998, 
a February 1983 decision from the Social Security 
Administration (SSA), a medical statement from Ali Asghar, 
M.D., staff psychiatrist, and John R. Haram, A.C.S.W., 
primary therapist, from the Martinsburg VAMC, dated in 
October 2000, a copy of an excerpt from a book entitled 
"Surviving Schizophrenia," an independent medical expert 
(IME) opinion, dated in March 2001, a second IME opinion, 
dated in September 2001, and hearing testimony.   

A Hospital Summary from the Tacoma VAH shows that the 
appellant was hospitalized from July to August 1970.  Upon 
admission, it was noted that he had been transferred from the 
Alaska Psychiatric Institute where he had been court 
committed since April 1970.  During the appellant's 
hospitalization, it was noted that although he had been 
diagnosed with schizophrenia, paranoid type, he had made a 
very satisfactory and compliant institutional adjustment.  It 
was further noted that although the appellant was a little 
emotionally labile, he was not psychotic and his seizures 
were well controlled.  Upon his discharge, he was diagnosed 
with the following: (1) schizophrenia, paranoid type, 
chronic, and (2) grand mal seizures, secondary to trauma 
gross force.  

A VA Hospital Summary shows that the appellant was 
hospitalized from July to August 1982 in order to undergo a 
herniorrhaphy.  Upon his discharge, it was noted that the 
appellant had been diagnosed with chronic schizophrenia, 
paranoid type, and with traumatic seizures following a 
gunshot wound to the brain. 

In April 1998, the RO received outpatient treatment records 
from the Martinsburg VAMC, from January 1997 to March 1998.  
The records show intermittent treatment for the appellant's 
schizophrenia and seizure disorder.  

In a February 1983 decision from the SSA, the SSA determined 
that the appellant was disabled under the Social Security Act 
and was thereby entitled to supplemental security income 
(SSI).  According to the SSA decision, the appellant had been 
diagnosed with severe chronic paranoid schizophrenia with 
auditory hallucinations and with post-traumatic seizure 
disorder.  

In May 1999, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he was currently receiving treatment for his 
schizophrenia at the Martinsburg VAMC.  (T.2,3).  The 
appellant stated that he was originally diagnosed with 
schizophrenia in 1954, while he was receiving treatment at 
Fort Harrison.  (T.3,6)  He indicated that during service, he 
suffered a head injury and subsequently developed psychiatric 
problems, including hearing voices and having seizures.   
(T.6,9,10). 

In January 2001, the appellant's representative submitted 
directly to the Board a VA medical statement from Dr. Asghar 
and Mr. Haram, dated in October 2000, and a copy of an 
excerpt from a book entitled "Surviving Schizophrenia."  At 
that time, the appellant's representative waived the right to 
have the additional evidence referred to the "agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case" as provided under 38 
C.F.R. § 20.1304.  The excerpt included a discussion of the 
onset of schizophrenia and its early symptoms.   

The October 2000 VA medical statement from Dr. Asghar and Mr. 
Haram shows that at that time, they stated that the appellant 
had been followed at the Martinsburg VAMC since 1972 for the 
treatment of schizophrenia, paranoid type, and that he had 
also been receiving medication and supportive psychotherapy.  
They indicated that while the appellant was in the military, 
he had sustained a head injury and developed some unspecified 
seizure activity.  During that time, he started to hear 
voices.  The appellant also reported that he had received 
harassment from his fellow servicemen because of his German 
heritage.  He reportedly became increasingly paranoid, and he 
attempted suicide by jumping from a building.  According to 
Dr. Asghar and Mr. Haram, the appellant was subsequently 
hospitalized and was discharged from the military shortly 
thereafter.  Within a year, he was hospitalized at the Fort 
Harrison VAMC and then transferred to the Denver VAMC.  
According to Dr. Asghar and Mr. Haram, the appellant had a 
clear history of schizophrenia since his late teens to early 
20s and the onset was clearly while on active duty, though 
documentation was limited.  They reported that since the 
appellant was born in Germany and had a German accent, it was 
quite plausible that he had experienced considerable 
harassment and that the harassment could have promoted a 
psychotic state.  

In March 2001, the Board requested an IME opinion as to 
whether it was at least as likely as not that the appellant's 
schizophrenia had its onset during his period of military 
service or within one year of his discharge.  The requested 
opinion was received by the Board in April 2001 from Douglas 
Mossman, M.D., Professor and Director of the Division of 
Forensic Psychiatry at Wright State University School of 
Medicine.  In the IME opinion, Dr. Mossman made the following 
salient findings after reviewing the appellant's claims file:

1.  The appellant underwent a 36-day 
hospitalization in October-November 1953 
because of what Dr. Robert R. Luttrell 
described as "blackout spells" that 
came on "suddenly. . . Witnesses state 
that he 'doubles up' and seems to try to 
hold on to something."  The appellant 
reported that his first such "attack" 
occurred in 1952, while he worked in a 
uranium mine.  Dr. Luttrell noted that 
the appellant was "not psychotic," and 
concluded that "his attacks were on a 
hysterical basis."

2.  From November 1953 until February 
1954, the appellant underwent another 
hospitalization for what Dr. John C. 
Marchesi described as "attacks" or 
episodes of "blackout spells and 
associated . . . pain in the flank."  
The attacks were neuromotor spells in 
which the appellant "clutches his 
stomach, groans and moans with much 
facial grimacing as if he were in pain."  
The appellant had no problems in the 
hospital; while there, he worked on 
obtaining his citizenship.  

3.  In April 1954, the appellant 
underwent an evaluation for a possible 
right eye injury.  Dr. Irving Cohen wrote 
that his story was "not straight 
forward."  Also, the appellant talked 
about "the insurance aspects of the 
case."  

4.  In June 1954, Captain [redacted]
wrote that the appellant joined the Army 
to escape deportation and that now that 
he had his citizenship papers, he had 
"worked valiantly to get out of the 
army."  Captain [redacted] made a similar 
observation in July 1954.   

5.  In early August 1954, the appellant 
was hospitalized for what a record with 
an illegible signature characterized as a 
"temper tantrum."  The appellant was 
not psychotic. 

6.  Nursing notes from August 1954 
describe vomiting during neuromotor 
spells.  

7.  A Narrative Summary from August 30, 
1954 by Dr. E.W. Pullman concluded that 
the appellant's spells reflected 
"immature responses to stress."  The 
appellant expressed many somatic 
complaints, but "gave no evidence of any 
thinking disorder."

8.  In September 1954, Dr. Pullman noted 
that the appellant was engaged in 
"hysterical behavior" and "deliberate 
misbehavior" while housed in the 
stockade.   

9.  The same month, the appellant 
deliberately gave bizarre and wrong 
answers during psychological testing.  

10.  On the back of a Narrative Summary 
from [redacted], dated August 13, 
1954, there appeared a note dated October 
19, 1954 from Dr. Pullman stating that 
the appellant was under "consideration 
of separation under AR 600-443 for 
homosexuality class II."

11.  A December 1954 consultation by C.E. 
McJilton described the appellant's 
"seizures" as "grabbing and holding 
tightly onto any nearby objects."  The 
consult note stated that the appellant 
had "filed a claim for service 
connection for the convulsive condition 
here."  

12.  A transfer summary prepared by Dr. 
D.W. Merkle in January 1955 states that 
the appellant displayed "no evidence of 
psychosis," and that his "seizures were 
not of organic origin."   

13.  A Narrative Summary by Dr. William 
G. Lockhart from March 1955 states that 
the appellant complained of "blackout 
spells" that he described 
inconsistently.  The spells consisted of 
falling and thrashing about. The 
appellant also had numerous physical 
complaints.   

14.  A discharge summary from March 1959 
lists a diagnosis of post-traumatic grand 
mal epilepsy.  

15.  In August 1959, the appellant shot 
himself in the head.  

16.  The appellant appeared quite 
psychotic to clinicians who evaluated him 
at Beatty Memorial Hospital in September 
1965, and in August 1966, Dr. Dieter 
reported that the appellant suffered from 
auditory hallucinations, paced the floor, 
and talked to himself.  

17.  Records from 1970 list the diagnosis 
of paranoid schizophrenia.  However, the 
appellant was asymptomatic-that is, free 
of psychotic symptoms-while taking low-
dose Sinequan (a tricyclic 
antidepressant) and Dilantin (an 
anticonvulsant), but no antipsychotic 
medication.   

According to Dr. Mossman, in the October 2000 letter from Dr. 
Asghar, he noted that "though documentation [was] limited," 
the onset of the appellant's schizophrenia "was clearly 
while on active duty."  Dr. Mossman indicated that the 
October 2000 letter did not state whether Dr. Asghar had 
access to or examined the file that he had received, or what 
the basis for his assertion was.  However, Dr. Mossman 
reported that the records that he had reviewed did not 
contain evidence that the appellant suffered from 
schizophrenia (or any other psychotic disorder) during his 
period of military service or within a year of his discharge.  
Dr. Mossman reported that persons who had schizophrenia 
experienced hallucinations, delusional thinking, disorganized 
speech, or grossly disorganized behavior for a significant 
portion of the time for at least one month.  The records that 
he had reviewed showed that the appellant's behavior and 
problems in 1954 to 1955 were brief episodes of less than one 
hour; those isolated episodes of physical pain and strange 
neuromotor behavior occurred in the absence of any ongoing 
psychosis.  According to Dr. Mossman, such episodes now would 
be regarded by psychiatrists as evidence of a somatoform 
disorder (e.g., conversion disorder) or as malingering.   

In August 2001, the Board requested a second IME opinion from 
Dr. Mossman.  At that time, the Board again requested that he 
respond to the question as to whether it was at least as 
likely as not that the appellant's schizophrenia had its 
onset during his period of military service or within one 
year of his discharge.  In addition, it was also requested 
that Dr. Mossman specifically address the significance of the 
clinical findings from the appellant's VA hospitalization, 
from January to February 1955, to include the psychiatric 
opinion that he was a "psychopath" and the diagnosis of a 
sociopathic personality disturbance.  The requested opinion 
was received by the Board in September 2001.  In the second 
IME opinion, Dr. Mossman stated that in regard to the first 
question, the question assumed that the appellant currently 
had schizophrenia, and that he concurred in that diagnosis.  
According to Dr. Mossman, in general, it was inappropriate 
for psychiatrists to render diagnoses concerning persons whom 
they had not personally examined, unless those persons were 
not available for examination.  Dr. Mossman noted that for 
that reason, in his previous letter, he stated only that the 
behavior and symptoms described during the period from 1953 
to 1955 did not conform to current diagnostic criteria for 
schizophrenia, and that such phenomena "now would be 
regarded by psychiatrists as evidence of a somatoform 
disorder (e.g., conversion disorder) or as malingering."  
According to Dr. Mossman, because he had not examined the 
appellant personally, he still believed it would be 
inappropriate for him to render a diagnosis in the case.  
However, Dr. Mossman revealed that it was appropriate for him 
to offer additional comments on diagnostic issues that the 
records raised and on how information in the records should 
affect diagnostic judgments about the appellant's psychiatric 
condition.  

Dr. Mossman indicated that the information contained in the 
1953-55 record did not describe the appellant as exhibiting 
the behavioral signs or mental symptoms that psychiatrists 
now required to justify the diagnosis of schizophrenia or any 
other psychotic disorder.  Indeed, the record contained 
several statements (some of which he described in his April 
2001 letter) from physicians who had observed the appellant 
during that period and who had explicitly noted the absence 
of such symptoms.  According to Dr. Mossman, the evidence of 
record showed that the appellant had shot himself in the head 
in 1959, and that while hospitalized in 1965-66, he exhibited 
symptoms of a psychosis.  That raised the question of whether 
many of the appellant's subsequent psychiatric problems-
including any psychotic symptoms he had experienced in the 
last four decades-were initiated by the gunshot wound.  Dr. 
Mossman stated that if so, the appropriate psychiatric 
diagnosis would be "psychotic disorder due to a traumatic 
brain injury," not schizophrenia.   

In the September 2001 IME, Dr. Mossman indicated that persons 
who actually had schizophrenia probably were born with a 
vulnerability to developing the disorder, and they typically 
began to show clear signs of the disorder -(i.e., the 
symptoms described in Paragraph A on page 312 in the American 
Psychiatric Association's current diagnostic manual, DSM-IV-
TR)-in their late teens or early twenties.  That did not 
mean, however, that all older adults who had schizophrenia 
had developed the disorder by their mid-twenties.  According 
to Dr. Mossman, the 1953-55 records contained statements and 
observations from physicians and other observers who had 
looked for signs and symptoms of a psychosis or thought 
disorder and found that they were not present.  Dr. Mossman 
reported that the evidence of record offered no reason to 
believe that the appellant suffered from schizophrenia during 
his military service or within a year of his discharge.  
According to Dr. Mossman, the records contained strong 
evidence to refute the assertion that the appellant had a 
psychotic disorder during or within a year of his time in the 
military.

In regard to the 1955 Final Summary, Dr. Mossman noted that 
it included the following statements:

1.  "The taking of the history from the 
patient has been difficult because of the 
many apparent inconsistencies in his 
story."  [Page 1].  

2.  "[T]he patient has various and 
sundry symptoms and is very hyper-
suggestable [sic]."  [Page 2].   

3.  "[T]his patient told the nurses that 
if he didn't get his medicine he would 
have a seizure.  About 30 minutes 
following this conversation, after 
seemingly he made sure that he had an 
audience of the nurse [sic], he again 
fell, apparently blacking out, began 
thrashing about, grasping onto the bed 
and even to the point where he threw the 
chair.  Other similar episodes were 
observed by the physician and attendants 
and in his opinion there was no evidence 
of an epileptic seizure."  [Page 4].   

4.  "[T]he patient seemed to magnify 
this complaint [about his leg] and tended 
to stay in bed over a two day period of 
time, even to the point of asking that 
movies be shown in his room.  He seemed 
to be very highly insulted when this 
request was refused.  Throughout the 
hospital stay, it was apparent to most 
examiners that there was no organic basis 
for the patient's so-called blacking out 
spells."  [Page 4].

5.  "[M]any people questioned the 
veracity of the history."  [Page 5].

6.  "It was the opinion of the 
[consulting] psychiatrist that this 
patient was a psychopath, possibly [with] 
some paranoid[]ideation, and there was a 
suspicion of malingering as far as his 
so-called seizures were concerned."  
[Page 5].

Dr. Mossman stated that the Summary concluded with the 
following diagnoses: (1) observation for organic neurologic 
disease, convulsive disorder, not found, and (2) sociopathic 
personality disturbance, antisocial reaction, manifested by 
emotional immaturity, lack of a sense of responsibility, 
pathological lying, lack of judgment, malingering, and ideas 
of reference.  According to Dr. Mossman, concerning the 
diagnoses of the consulting psychiatrist ("psychopath") and 
the Final Summary ("sociopathic personality disturbance"), 
the records did not contain evidence or information that 
would conclusively support those conclusions.  Dr. Mossman 
reported that "antisocial personality disorder" was the 
current diagnostic term for what he believed the VA 
clinicians termed being "sociopathic" or a "psychopath."  
Dr. Mossman referred the reader to pages  701-706 of DSM-IV-
TR for a description of antisocial personality disorder.  He 
noted that one found, upon reading those pages, that 
information necessary for the diagnosis was missing from the 
appellant's records (e.g., reliable information about 
childhood and adolescent misbehavior, if any).  According to 
Dr. Mossman, that did not mean that the VA clinicians' 
diagnoses were incorrect, but only that the written 
information he had was not sufficient to tell whether the 
diagnoses were justified.  

Dr. Mossman stated that the conditions diagnosed and behavior 
described in the 1955 Final Summary were not indicative of 
current or developing schizophrenia.  The Summary mentioned 
paranoia, but that was described as only "possibly" 
present, and in any case, that trait could be present in many 
non-psychotic mental conditions.  According to Dr. Mossman, 
the "ideas of reference" mentioned in the diagnosis were no 
further specified or described; in the records he reviewed, 
he found no reports of behavior or statements by the 
appellant that were indicative of ideas of reference.  It was 
Dr. Mossman's opinion that the Summary contained no mention 
or evidence of the kinds of psychotic symptoms that must be 
persistently present to justify the diagnosis of 
schizophrenia; the Summary suggested that the appellant was 
rational, though possibly deceitful and manipulative (in the 
eyes of the evaluating clinicians).  According to Dr. 
Mossman, the findings reported in the Final Summary were most 
consistent with what one would see in persons who were 
malingering or who had somatoform disorders (e.g., conversion 
disorder).   


III.  Analysis

A.  New and Material Evidence

The Board has reviewed the evidence submitted since the 
November 1965 rating decision and has determined that the 
October 2000 VA medical statement from Dr. Asghar and Mr. 
Haram is both "new and material."  The October 2000 VA 
medical statement is "new" in that it was not of record at 
the time of the RO's denial in November 1965.  Moreover, the 
October 2000 VA medical statement is "material" because it 
is probative of the issue at hand, which is whether the 
appellant's currently diagnosed psychiatric disability, 
diagnosed as schizophrenia, was incurred in or aggravated by 
service.  In the October 2000 VA medical statement from Dr. 
Asghar and Mr. Haram, they conclude that the appellant had a 
clear history of schizophrenia since his late teens to early 
20s and that the onset was clearly while on active duty, 
though documentation was limited.  

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in light of the above, it is the 
Board's determination that the October 2000 VA medical 
statement from Dr. Asghar and Mr. Haram is both "new and 
material."  Accordingly, the appellant's claim for service 
connection for an acquired psychiatric disability is 
reopened.   


B.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs  with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The evidence of record 
includes the appellant's service medical records, including 
pertinent hospitalization summaries, and numerous post-
service hospitalization reports, including a Hospital Summary 
from the VAMC in Fort Harrison, showing that the appellant 
was hospitalized from December 1954 to January 1955, a Final 
Summary from the Denver VAH, showing that the appellant was 
hospitalized from January to February 1955, a Record of 
Hospitalization from the Ladd Air Force Base in Alaska, dated 
in March 1959, a Record of Hospitalization from the 5040th 
United States Air Force Hospital in Anchorage, Alaska, dated 
in August 1959, a medical summary from the Beatty Memorial 
Hospital, dated in August 1965, and a Hospital Summary from 
the Tacoma VAH, showing that the appellant was hospitalized 
from July to August 1970.  In addition, the RO has received 
outpatient treatment records from the Martinsburg VAMC, from 
January 1997 to March 1998.  Moreover, the evidence of record 
also includes a VA medical statement from Dr. Asghar and Mr. 
Haram, dated in October 2000, and two IME opinions from Dr. 
Mossman, dated in April and September 2001.  Thus, in light 
of the above, the Board concludes that there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim, including at a hearing before the 
undersigned.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

C.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999);  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

To summarize, the appellant contends that his currently 
diagnosed schizophrenia had its onset during his period of 
military service or within one year of his discharge.  The 
appellant maintains that during service, he suffered a head 
injury and subsequently developed psychiatric problems.  He 
states that he was originally diagnosed with schizophrenia in 
1954 while he was receiving treatment at Fort Harrison.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his current psychiatric disability, diagnosed as 
schizophrenia, was incurred in or aggravated by service, is 
not competent evidence.  

In the instant case, it is the Board's determination that the 
appellant's current psychiatric disability, diagnosed as 
schizophrenia, was not incurred in or aggravated by service.  
In this regard, the Board notes that the evidence of record 
includes discrepancies in the medical opinions regarding the 
question of whether the appellant's currently diagnosed 
schizophrenia had its onset during his period of military 
service or within one year of his discharge.  Initially, the 
Board recognizes that in the October 2000 VA medical 
statement from Dr. Asghar and Mr. Haram, they stated that the 
appellant had been receiving treatment for schizophrenia 
since 1972, while in the second IME opinion, dated in 
September 2001, Dr. Mossman stated that because he had not 
examined the appellant personally, he believed it would be 
inappropriate for him to render a diagnosis in the case and 
that he could not concur with the current diagnosis of 
schizophrenia.  However, the Board observes that even 
accepting as true that the appellant currently suffers from 
schizophrenia, there is still no competent medical evidence 
of record that establishes a nexus, or link, between any 
currently diagnosed psychiatric disability and the 
appellant's military service.  

The Board recognizes that in the October 2000 VA medical 
statement from Dr. Asghar and Mr. Haram, they conclude that 
the appellant had a clear history of schizophrenia since his 
late teens to early 20's and that the onset was clearly while 
on active duty.  They maintained that since the appellant was 
born in Germany and had a German accent, it was quite 
plausible that he had experienced considerable harassment and 
that harassment could have promoted a psychotic state.  
However, the Board observes that Dr. Asghar and Mr. Haram 
noted that documentation showing that the appellant's 
currently diagnosed schizophrenia had its onset during his 
period of active duty, was limited, and no specific medical 
documentation in support of their conclusion was provided.  
In addition, it is unclear as to whether or not Dr. Asghar 
and/or Mr. Haram had actually reviewed the appellant's claims 
file.  However, the Board notes that upon a review of the 
appellant's service medical records, the records are negative 
for any findings of schizophrenia.  In this regard, the 
appellant's service medical records show that he was 
hospitalized from October to November 1953 after complaining 
of blackout spells.  However, upon mental status evaluation, 
the examining physician stated that the appellant was not 
psychotic and there was no evidence of organic brain 
pathology.  The records further reflect that in November 
1953, the appellant was transferred to the Letterman Army 
Hospital after complaining of continued blackout spells.  
However, again upon mental status evaluation, there was no 
evidence of any psychotic ideation.  Moreover, the examining 
physician reported that it was felt that there was no 
indication of any psychotic illness present and that the 
appellant's basic difficulty was a character and behavior 
disorder of a passive aggressive type.  Upon his discharge, 
the appellant was diagnosed with a passive-aggressive 
reaction.  In this regard, the Board notes that personality 
disorders are not service-connectable disabilities under the 
law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 
3.303(c), as it pertains to personality disorder, is a valid 
regulation).   

The appellant's service medical records further reflect that 
in August 1954, the appellant was hospitalized for 
dissociative periods.  However, once again upon mental status 
evaluation, it was noted that he was not suffering from 
severe neurotic or psychotic processes, and was emotionally 
immature and unstable.  It was also noted that the appellant 
had made minor suicidal gestures, but that in view of the 
lack of deep emotional illness, it was not felt that his 
gestures were to be considered significant.  Moreover, 
according to the records, in September 1954, the appellant 
underwent psychological testing.  At that time, it was the 
examiner's opinion that the appellant deliberately gave 
bizarre and incorrect responses on the "W-B" to lower his 
score and give the impression of being "crazy."  The 
impression was of a rather severe emotional instability in a 
generally inadequate individual.  Therefore, in light of the 
above and the fact that the appellant's service medical 
records are negative for any findings of schizophrenia or 
psychotic processes, it is the Board's determination that the 
October 2000 VA medical statement from Dr. Asghar and Mr. 
Haram is of decreased value in regards to the pertinent 
question in this case, which is whether the appellant's 
current psychiatric disability, diagnosed as schizophrenia, 
had its onset during his period of military service or within 
one year of his discharge.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 
69 (1993) ("It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence").  Accordingly, the Board finds that the October 
2000 VA medical statement from Dr. Asghar and Mr. Haram must 
be considered of diminished probative value and is 
insufficient to show that the appellant's current psychiatric 
disability, diagnosed as schizophrenia, was incurred in or 
aggravated by service.  

In the April 2001 IME opinion, Dr. Mossman stated that he had 
reviewed the appellant's claims file and he provided numerous 
relevant findings.  Dr. Mossman concluded that the records 
that he had reviewed did not contain evidence that the 
appellant suffered from schizophrenia (or any other psychotic 
disorder) during his period of military service or within a 
year of his discharge.  Specifically, Dr. Mossman reported 
that persons who had schizophrenia experienced 
hallucinations, delusional thinking, disorganized speech, or 
grossly disorganized behavior for a significant portion of 
the time for at least one month.  The records that he had 
reviewed showed that the appellant's behavior and problems in 
1954 to 1955 were brief episodes of less than one hour; those 
isolated episodes of physical pain and strange neuromotor 
behavior occurred in the absence of any ongoing psychosis.  
According to Dr. Mossman, such episodes now would be regarded 
by psychiatrists as evidence of a somatoform disorder (e.g., 
conversion disorder) or as malingering.

In the second IME opinion, dated in September 2001, Dr. 
Mossman elaborated on his conclusion.  At that time, Dr. 
Mossman indicated that the 1953-55 records contained 
statements and observations from physicians and other 
observers who had looked for signs and symptoms of a 
psychosis or thought disorder and found that they were not 
present.  Dr. Mossman reported that the evidence of record 
offered no reason to believe that the appellant suffered from 
schizophrenia during his military service or within a year of 
his discharge.  In fact, Dr. Mossman reported that the 
records contained strong evidence to refute the assertion 
that the appellant had a psychotic disorder during or within 
a year of his time in the military.  In regard to the 
clinical findings from the appellant's VA hospitalization, 
from January to February 1955, to include the psychiatric 
opinion that he was a "psychopath," and the diagnosis of a 
sociopathic personality disturbance, Dr. Mossman stated that 
the records did not contain evidence or information that 
would conclusively support those conclusions.  The Board 
recognizes that Dr. Mossman also noted that that did not mean 
that the VA clinicians' diagnoses were incorrect, but only 
that the written information he had was not sufficient to 
tell whether the diagnoses were justified.  Nevertheless, the 
Board notes that Dr. Mossman further stated that the 
conditions diagnosed and behavior described in the 1955 Final 
Summary were not indicative of current or developing 
schizophrenia.  It was Dr. Mossman's opinion that the Summary 
contained no mention or evidence of the kinds of psychotic 
symptoms that must be persistently present to justify the 
diagnosis of schizophrenia; the Summary suggested that the 
appellant was rational, though possibly deceitful and 
manipulative (in the eyes of the evaluating clinicians).  
Therefore, Dr. Mossman concluded that the findings reported 
in the Final Summary were most consistent with what one would 
see in persons who were malingering or who had somatoform 
disorders (e.g., conversion disorder).   

The Board notes that, as previously stated, the Court has 
held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  Rabideau, 2 Vet. App. at 141, 143.  The 
Board notes that the first medical evidence of the 
appellant's schizophrenia is in August 1965, approximately 11 
years after his separation from the military.  Thus, while 
the evidence of record shows that the appellant currently 
suffers from a psychiatric disability, diagnosed as 
schizophrenia, there is no competent medical evidence of 
record that establishes a nexus, or link, between any 
currently diagnosed psychiatric disability and the 
appellant's military service.  In addition, there is no 
competent medical evidence of record showing that the 
appellant's current psychiatric disability, diagnosed as 
schizophrenia, had its onset within one year of the 
appellant's discharge from active duty.  Therefore, in light 
of the above, the Board concludes that the appellant's 
current psychiatric disability, diagnosed as schizophrenia, 
was not incurred in or aggravated by service.  Accordingly, 
service connection for an acquired psychiatric disability is 
denied.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability.  

Entitlement to service connection for an acquired psychiatric 
disability is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

